FILED
                             NOT FOR PUBLICATION                            FEB 24 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ESTEBAN MEJIA MENDOZA,                           No. 12-72559

               Petitioner,                       Agency No. A088-223-110

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Esteban Mejia Mendoza, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, Shrestha v. Holder, 590 F.3d

1034, 1039 (9th Cir. 2010), and review de novo claims of due process violations in

immigration proceedings, Larita-Martinez v. INS, 220 F.3d 1092, 1095 (9th Cir.

2000). We dismiss in part and deny in part the petition for review.

      Among other things, the IJ found Mejia Mendoza not credible and denied his

claims on that basis. As noted by the BIA, Mejia Mendoza did not challenge the

IJ’s adverse credibility determination, and thus the BIA declined to address it

further. We lack jurisdiction to review Mejia-Mendoza’s challenges to the IJ’s

dispositive credibility determination. See Barron v. Ashcroft, 358 F.3d 674, 678

(9th Cir. 2004) (no jurisdiction over claims not presented below). Thus, we

dismiss the petition as to Mejia Mendoza’s asylum and withholding of removal

claims.

      Mejia Mendoza’s CAT claim fails because it is based on the same evidence

the agency found not credible, and he does not point to any other evidence in the

record that compels the finding that it is more likely than not he would be tortured

by or with the acquiescence of the government if returned to Guatemala. See

Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir. 2003). We reject Mejia

Mendoza’s claim that the BIA failed to consider all of the evidence with regard to


                                          2                                       12-72559
his CAT claim. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring

error to prevail on due process challenge); Larita-Martinez, 220 F.3d at 1095-96

(“an alien attempting to establish that the Board violated his right to due process by

failing to consider relevant evidence must overcome the presumption that it did

review the evidence”); cf. Cole v. Holder, 659 F.3d 762, 772 (9th Cir. 2011)

(“failing to mention highly probative or potentially dispositive evidence” warrants

an inference that the evidence was not considered). Thus, we deny the petition as

to his CAT claim.

      We lack jurisdiction to review Mejia Mendoza’s contentions regarding

humanitarian asylum and membership in a disfavored group, his claim that the IJ

failed to consider all of the evidence with regard to CAT relief, and his claim that

the agency failed to consider his aggregate risk of torture because he failed to

exhaust these issues. See Barron, 358 F.3d at 678.

      Finally, we lack authority to reinstate voluntary departure. See Garcia v.

Ashcroft, 368 F.3d 1157, 1159 (9th Cir. 2004). We do not consider the new

evidence Mejia Mendoza submitted because our review is limited to the

administrative record before the BIA. See Fisher v. INS, 79 F.3d 955, 963 (9th Cir.

1996) (en banc).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.


                                           3                                       12-72559